SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2009 Or []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition periodfrom to Commission file number 1-11507 A.Full title of the Plan and the address of the Plan, if different from that of the Issuer named below: John Wiley & Sons, Inc. Employees’ Savings Plan B.Name of Issuer of the securities held pursuant to the Plan and the address of its principal executive officer: John Wiley & Sons, Inc. 111 River Street Hoboken, New Jersey 07030 John Wiley & Sons, Inc. Employees' Savings Plan Index to Financial Statements and Schedule Page No. Report of Independent Registered Public Accounting Firm 1 Statements ofNet Assets Available for Benefits as of December 31, 2009 and 2008 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2009 3 Notes to Financial Statements 4-10 Supplemental Schedule:* Schedule H, Line 4i -Schedule of Assets (Held at End of Year), as of December 31, 2009 11 Signature 12 Exhibits: 23 Consent of Independent Registered Public Accounting Firm 13 * Schedule required by Form 5500.Those that are not applicable are not included. -1- Report of Independent Registered Public Accounting Firm To the Plan Administrator of the John Wiley & Sons, Inc. Employees’ Savings Plan: We have audited the accompanying statements of net assets available for benefits of the John Wiley & Sons, Inc. Employees’ Savings Plan (“the Plan”) as of December31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with U.S.generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP New York, New York June 24, 2010 -2- John Wiley & Sons, Inc. Employees' Savings Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets: Investments at fair value (notes 3 & 4): Mutual Funds Wiley Stock Fund Investments at fair value Participant loans Net assets available for benefits The accompanying notes are an integral part of the financial statements. -3- John Wiley & Sons, Inc. Employees' Savings Plan Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2009 Changes to net assets: Net appreciation in fair value of investments(note 4) $ 26,182,589 Interest and dividend income Interest on participant loans Net investment income Contributions: Participant Employer Total contributions Distributions to participants Net increase Net assets available for benefits, beginning of year Net assets available for benefits, end of year The accompanying notes are an integral part of the financial statements. -4- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 1.DESCRIPTION OF THE PLAN The following represents only the major provisions of the John Wiley & Sons, Inc. Employees' Savings Plan (the "Plan"), as amended, and is presented to assist in understanding the Plan’s financial statements.Participants should refer to the Plan Document for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan that covers employees of John Wiley & Sons, Inc. (the "Company” or “Plan Sponsor”).It is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). Administration The Benefits Administration Board of John Wiley & Sons, Inc., (the "Plan Administrator") administers the Plan.The Company's Board of Directors appoints the members of the Benefits Administration Board. Vanguard Fiduciary Trust Company ("VFTC") holds the Plan's assets in trust. The Plan's assets are managed by an affiliate of VFTC and by Friess Associates. The Company pays the Plan's administrative expenses. Eligibility Each employee is eligible to participate in the Plan on the first day of the calendar quarter after completion of six months of service, or the first day of any month thereafter.Unless an eligible employee elects otherwise, he or she will be automatically enrolled in the Plan, with pre-tax contributions at 3% of base salary plus overtime, with any such contributions invested in an age-appropriate Vanguard Target Retirement Fund. Vesting A participant's contributions plus actual earnings thereon arefully vested and non-forfeitable at all times.The Company's contribution plus actual earnings thereon becomes fully vested to the participant upon the earliest to occur ofattaining age 65, at retirement, upon total disability or death, or upon completion of three years of service. After one year but less than two years of participation, 34% of the Company's contribution becomes vested.After two years but less than three years of participation, 67% of the Company's contribution becomes vested.After three years of participation or three years of service, whichever occurs first, 100% of the Company's contribution becomes vested. Contributions A participant designates between 2% and 25% of his or her base salary plus overtime, on a pre- or post-tax basis,to be invested in funds chosen by the participant.Subject to certain limitations prescribed by the Internal Revenue Service (the "IRS"), the Company contributes an amount equal to 100% of the first 2% of each participant's contribution plus 25% of the next 4% contributed. No more than 25% of a participant's compensation can be a deferred cash contribution which represents a reduction in the participant's compensation and therefore tax-deferred.The pre-tax contribution of a participant under the age of 50 cannot exceed an amount set annually by the IRS, which in 2009 amounted to $16,500.Subject to certain limitations prescribed by the IRS, participants over 50 years of age can make "catch up" contributions.In 2009, participants over 50 years of age could contribute a maximum of $22,000, including $5,500 as “catch up” contributions over and above the 2009 IRS maximum deferral. -5- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Forfeitures Participants who are not fully vested at the time they terminate their employment forfeit the non-vested portion of their account at the time of termination.However, the non-vested amount will be restored to the participant's account if the participant is re-employed within 5 years.The amounts forfeited are used to reduce the Company's contribution.Forfeitures of $162,858 were used to reduce Company contributions for the year ended December 31, 2009.At December 31, 2009, no forfeitures were available to reduce future Company contributions versus $88,215 at December 31, 2008. Investment of Contributions A participant can invest his or her contribution and the Company's matching contribution in 1% multiples among any combination of twenty-three available investment options, which include a choice of twenty- two mutual funds and the Wiley Stock Fund, provided that contributions to the Wiley Stock Fund do not exceed 25% of the participant's total contribution.Participants deemed subject to the short swing profit recovery provisions of Section 16(b) of the Securities Exchange Act of 1934 are prohibited from investing in the Wiley Stock Fund. A participant is permitted to change the allocation of his or her contribution daily.Subject to certain limitations imposed by VFTC, a participant can transfer existing fund balances to other investment options daily. Payment of Benefits Withdrawals by participants of their account balances are permitted when the participant reaches age 59 1/2, proves financial hardship or terminates his or her employment.Withdrawals of contributions that are not tax-deferred can be made as often as twice each calendar year. Termination of Employment Upon termination of employment, a participant has the option of receiving the vested balance in his or her account as an immediate or deferred lump sum, in installments, or by a direct "roll over" into an individual retirement account or another qualified plan.If the participant's balance is at least $5,000, it may be left in the Plan.Terminated participants who elect to leave their account balance in the Plan retain the same rights to transfer balances between funds as active participants. Participants who retire (a) on disability, (b) at age fifty-five or later with ten or more years of service, or (c) at age sixty-five or later may elect to receive a lump-sum cash payment, or annual or monthly installments over a five, ten, or fifteen year period.Annual installments begin one year after termination; monthly installments begin immediately.The installment payments are made in equal amounts, and each includes income credited to the participant's account balance before the installment amount is calculated. -6- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Participant Loans Participants may borrow from the vested portion of their account, and then repay the loan with interest through payroll deductions.The interest rates on loans outstanding at December 31, 2009 ranged from 1.63% to 10.0% per annum.The length of such loans is generally 5 years but loans to purchase a primary residence may be up to 20 years in length.Loans are limited to a minimum of $1,000 and a maximum of the lesser of 50% of the participant's vested balance, or $50,000 reduced by any outstanding loans.The amounts due from participants under the loan provisions of the Plan, including accrued interest, are shown in the accompanying financial statements.Participant loans are carried at cost, which approximate fair value. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Method of Accounting The books and records of the Plan are maintained on an accrual basis. Use of Estimates The preparation of financial statements in conformity with U. S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan's investments are stated at fair value.Shares of mutual funds are valued at quoted market prices.The Company stock fund is valued at its year-end unit closing price (comprised of year-end market price plus any uninvested cash position). Purchases and sales of investments are recorded on a trade-date basis.Interest income is recorded on an accrual basis. Dividends are recorded on the ex-dividend date. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the Statements of Net Assets Available for Benefits. Payment of Benefits Benefits are recorded when paid. Recent Accounting Pronouncements In June2009, the Financial Accounting Standards Board(“FASB”) issued guidance under ASC 105, GenerallyAccepted Accounting Principles, which was formerly referred to as FASB Statement of Financial Accounting Standards No.168, FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – A Replacement of FASB Statement No.162. This guidance establishes the FASB Accounting Standards Codification (the “Codification”) as the source of authoritative U.S. generally accepted accounting principles (“GAAP”)for nongovernmental entities. The Codification supersedes all existing non-SEC accounting and reporting standards. Rules and interpretive releases of the SEC under authority of federal security laws remain authoritative GAAP for SEC registrants. -7- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 This guidance and the Codification are effective for financial statements issued for annual periods ending after September15, 2009. As the Codification did not change existing GAAP, the adoption did not have an impact on the Plan’s financial statements. During 2009, the Plan adopted FASB Statement No.165, Subsequent Events, or ASC 855, which was issued in May2009 and is effective for fiscal years and interim periods ending after June15, 2009. ASC 855 requires evaluation of subsequent events through the date of financial statement issuance. The adoption of this guidance is reflected in these financial statements. In January2010, the FASB issued ASC Update 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. This guidance requires: (i) separate disclosure of significant transfers between Level 1 and Level 2 and reasons for the transfers; (ii)disclosure, on a gross basis, of purchases, sales, issuances, and net settlements within Level 3; (iii)disclosures by class of assets and liabilities; and (iv)a description of the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. This guidance is effective for reporting periods beginning after December15, 2009, except for the Level 3 disclosure requirements, which will be effective for fiscal years beginning after December15, 2010 and interim periods within those fiscal years. Management does not expect that the adoption of the guidance will have a material impact on the net assets or changes in net assets. 3. FAIR VALUE MEASUREMENTS The Plan adopted the provisions of Accounting Standards Codification 820, Fair Value Measurements and Disclosures (“ASC 820”) effective January 1, 2008.ASC 820 establishes a framework for measuring fair value which provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.ASC 820 defines fair value as, “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”The hierarchy gives the highest priority to unadjusted quoted prices in actives markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 Inputs to the valuation methodology include: ·Quoted prices for similar assets or liabilities in active markets ·Quoted prices for identical or similar assets or liabilities in inactive markets; ·Inputs other than quoted prices that are observable for the asset or liability; ·Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. -8- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of observable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. Mutual funds:Valued at quoted market prices in an exchange and active market. Common stocks:Valued at the closing price reported on the active market on which the individual securities are traded. There have been no changes in the methodologies used as of December 31, 2009 and 2008.The methods described above may produce a fair value calculation that may not be indicative of net realizable value orreflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2009 and 2008. Level 1 Level 1 Mutual Funds Domestic Index Equity Funds Domestic Growth Equity Funds Domestic Value Equity Funds International Equity Funds Balanced Funds Bond Funds Money Market Funds Total Mutual Funds Wiley Stock Fund Total investments at fair value -9- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 4. INVESTMENTS The fair values of investments that represent 5% or more of the Plan's net assets at December 31, 2009, with comparable values at December 31, 2008, are as follows: Vanguard Wellington Fund $ 31,249,640 $ 26,360,076 Vanguard 500 Index Fund Brandywine Fund Vanguard Explorer Fund Vanguard Total Bond Market Index Fund Vanguard International Growth Fund Vanguard Prime Money Market Fund - Wiley Stock Fund Vanguard Federal Money Market Fund - During 2009, the Plan's investments (including gains and losses on investments bought and sold as well as held during the year) appreciated in value as follows: Mutual Funds Wiley Stock Fund Net Appreciation 5. TAX STATUS The trust established under the Plan is qualified under the Internal Revenue Code (the “Code”) as exempt from Federal income taxes.The Plan has been amended from time to time to meet changes to the Code and, on November 25, 2009, the Plan Administrator received a favorable determination letter from the Internal Revenue Service regarding continued compliance with the Code.It is the Plan Sponsor’s opinion that the Plan is designed and is currently being operated in compliance with the Code and continues to be tax exempt. 6. PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of Plan termination, participants will become 100 percent vested in their accounts. -10- John Wiley & Sons, Inc. Employees' Savings Plan Notes to Financial Statements December 31, 2009 and 2008 7. RISK AND UNCERTAINTIES The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market and credit risks.As a result, changes in the value of investment securities could materially affect the amounts reported in the Statements of Net Assets Available for Benefits.The Plan’s exposure to a concentration of credit risk is limited by the diversification of investments across all participant directed fund elections.Additionally, the investments within each participant directed fund election are further diversified into varied financial instruments, with the exception of the investments in the Wiley Stock Fund. Plan investments include a variety of investments that may directly or indirectly invest in securities with contractual cash flows. The value, liquidity and related income of these securities are sensitive to changes in economic conditions and may be adversely affected by shifts in the market’s perception of the issuers and changes in interest rates. 8. RELATED PARTY TRANSACTIONS Certain of the Plan's investments consist of shares of mutual funds managed by an affiliate of VFTC.VFTC acts as Trustee for the Plan.Transactions in such investments qualify as party-in-interest transactions that are exempt from the prohibited transaction rules. 9. SUBSEQUENT EVENTS The Plan’s management evaluated subsequent events through June 24, 20l0, the date on which financial statements were available to be issued and no additional disclosures were required. 10. RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 The following is a reconciliation of Net Assets Available for Benefits per the financial statements to Form 5500 at December 31, 2009 and 2008. Net Assets Available for Benefits per the financial statements Deemed distributions of participant loans Net Assets Available for Benefits per Form 5500 The following is a reconciliation of total deductions per the financial statements to Form 5500 for the year endedDecember 31, 2009. Total distributions per the financial statements Deemed distributions of participant loans Total expenses per Form 5500 Certain participant loans are recorded asa deemed distributionon Form 5500, but are participant loans for financial statement purposes. - 11 - John Wiley & Sons, Inc. Employees' Savings Plan Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2009 EIN: 13-5593032 Plan Number: 002 Identity of Issue Description of Investment Shares/Units Current Value * Vanguard Wellington Fund Registered Investment Company $ 31,249,640 * Vanguard 500 Index Fund Registered Investment Company * Vanguard Total Bond Market Index Fund Registered Investment Company * Vanguard Prime Money Market Fund Registered Investment Company * Vanguard Explorer Fund Registered Investment Company * Vanguard International Growth Fund Registered Investment Company BrandywineFund Registered Investment Company * Vanguard Windsor II Fund Registered Investment Company * Vanguard Morgan Growth Fund Registered Investment Company * Vanguard Mid-Cap Index Fund Registered Investment Company * Vanguard Small-Cap Index Fund Registered Investment Company * Vanguard Target Retirement 2005 Fund Registered Investment Company * Vanguard Target Retirement 2010 Fund Registered Investment Company * Vanguard Target Retirement 2015 Fund Registered Investment Company * Vanguard Target Retirement 2020 Fund Registered Investment Company * Vanguard Target Retirement 2025 Fund Registered Investment Company * Vanguard Target Retirement 2030 Fund Registered Investment Company * Vanguard Target Retirement 2035 Fund Registered Investment Company * Vanguard Target Retirement 2040 Fund Registered Investment Company * Vanguard Target Retirement 2045 Fund Registered Investment Company * Vanguard Target Retirement 2050 Fund Registered Investment Company * Vanguard Target Retirement Income Registered Investment Company Total Mutual Funds * Wiley Stock Fund Company Stock Fund * Participant Loans 576 loans to participants with interest rates from 1.63% to 10.0% and maturity dates from 2010 to 2027 Total Investments * - Indicates a party-in-interest to the Plan See accompanying Report of Independent Registered Public Accounting Firm. -12 – SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Benefits Administration Board of John Wiley & Sons, Inc. has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. John Wiley & Sons, Inc. Employees’ Savings Plan (Registrant) By: /s/ Vincent Marzano Vincent Marzano Vice President and Treasurer Benefits Administration Board Member Dated:June 24, 2010 - 13- Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the John Wiley & Sons, Inc. Employees' Savings Plan We consent to the incorporation by reference in the Registration Statement No. 33-62605 on Form S-8 of John Wiley & Sons, Inc. of our report dated June 24, 2010, with respect to the statements of net assets available for benefits of the John Wiley & Sons, Inc. Employees' Savings Plan as of December 31, 2009 and 2008, the related statement of changes in net assets available for benefits for the year ended December 31, 2009, and the supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2009, which report appears in the December 31, 2009 annual report on Form 11-K of the John Wiley & Sons, Inc. Employees' Savings Plan. /s/ KPMG LLP New York, New York June 24, 2010
